Patterson, J.:
On the 20th of November, 1898, Ellis Davidson, the plaintiff’s intestate, a lad of about seventeen years of age, was struck by an electric car operated by the defendant’s servants, and received injuries from which he died ten days afterwards. The circumstances under which the accident occurred are briefly the following: The decedent lived in the neighborhood of One Hundred and Eighth street and Madison avenue. He crossed the avenue from the west to the east at One Hundred and Eighth street at about eight o’clock on a windy, but bright and clear evening. He reached the easterly side of Madison avenue, when his hat was blown off in a northerly direction by the wind. He started in pursuit of it and ran onto the track of the defendant’s road, where he picked up the hat at a point in the track about twenty feet north of the northerly crosswalk of One Hundred and Eighth street. Before he could leave the track the car struck him. When the car was first observed by some of the witnesses for the plaintiff it was proceeding northward and was nearer One.Hundred and Seventh *428street than One Hundred and Eighth street. The evidence authorized the conclusion that when the boy started to run for his hat the car was from 100 to 125 feet south of him. It was going at a rapid rate, or, as one of the witnesses says, at full speed. The motorman did not ring the- bell, nor does it appear that any warning was. given.
The plaintiff’s contention is that the motorman was negligent in not ringing the bell or giving warning, in proceeding at full speed and in failing to observe on a bright clear, evening that the boy was running towards and was upon the track, and that by paying ordinary attention to the situation the motorman could not fail to have seen the decedent when he was upon the track, and that he could ■have stopped the car in time to avoid contact with the boy.
The claim on the part of the defendant is that the car could not possibly have been stopped in time to avert the accident; that the situation was such that the motorman could not have anticipated the purpose of the boy to go upon the track or become aware that such was his intention, until the car had approached so near to the boy that it could not be stopped in time to avoid a collision.
The court was right in leaving to the jury the question of the defendant’s negligence and gave proper instructions upon the subject of contributory negligence, which, under-all the facts of the case, was a question for the jury. But error was committed in the refusal of the court to charge a request of the defendant which, as the case shaped itself on its final submission, became a .matter of importance. Counsel for the defendant made the following request to charge: “Also in the same connection, if the boy either stepped on the track or tried to pick up his hat from the track when the car was then so near to the boy that the motorman. could not, by the exercise of reasonable, ordinary care, stop it in time to avoid the accident, then the defendant is not liable.” The court modified this request and said: “ Unless there was sufficient in the evidence to have given a reasonable notice * * * to the motorman as to the probable conduct of the boy.” If that request stood alone the court might have been- justified in refusing to charge it, because it omits all reference to antecedent conditions which may have constituted negligence to which the accident could be attributed. But it is to be observed that the request was made in connection with one that *429immediately preceded it, and which the court charged. It is as follows : “ I would ask your Honor to charge that the motorman was not bound to anticipate that the boy either woúld step on the track or would try to pick up his hat from the track when the ear was then so near to the hoy that the motorman could not, by the exercise of reasonable, ordinary care, stop it in time to avoid the.accident.” This last-mentioned request charged by the court concedes that there was evidence in the case from which it might be found that the boy stepped upon the track or attempted to pick up his hat from the track when the car was so near that the motorman could not, by the exercise of reasonable, ordinary care, stop it in time to avoid the accident, and that the motorman was not bound to anticipate that the boy would do so. That being so, the defendant was entitled to the further instruction that it was not liable under such circumstances.
For this error the judgment and order appealed from should be reversed and a new trial granted, with costs to appellant to abide the event.
Hatch, J., concurred; Laughlin, J., concurred in result.